DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on December 16, 2019. As directed by the amendment: claims 1 and 14 have been amended, claims 9 and 10 were previously cancelled, and no new claims have been added. Claims 1-8 and 11-16 are currently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelini, et al. (US 2003/0108429), hereinafter Angelini, in view of Gao (US 2008/0066542 A1), and further in view of Jung, et al. (USPN 5,747,824), hereinafter Jung.
Regarding claim 1, Angelini discloses an eye surgery system comprising: a machine to be used with cassettes [0011, 0024], a volumetric pump drive (1), a vacuum source (11), 
first (Fig. 1) and second cassette (Fig. 2) bodies, each cassette body configured for mounting to the machine [0025] and having surfaces for supporting a holding tank (at least Fig. 1);
a first aspiration fluid network (Fig. 1 – components within cassette) mounted to the first cassette body so as to define a first cassette type, the first aspiration fluid network configured to drive aspiration fluid to a waste container (5) using the volumetric pump drive without coupling the vacuum source to any holding tank of the cassette when the first cassette body is received by the receptacle; and
a second aspiration fluid network (Fig. 2 – components within cassette) mounted to the second cassette body so as to define a second cassette type, the second aspiration fluid network including a holding tank (15) mounted to the support surfaces of the second cassette body, the second aspiration fluid network configured to draw aspiration fluid into the holding tank by coupling the holding tank with the vacuum 
the holding tank comprises a first wall and a second wall with a volume portion therebetween [0040, 0046].
Angelini fails to explicitly disclose a console having a cassette receptacle; a fluid detector system comprising a light emitter and a light detector; wherein the fluid detector system is configured to produce a first signal and a second signal;
the fluid detector system configured to produce a first signal when a light beam transmits through the first wall, the volume portion, the second wall, and into the light detector and when the light detector detects an amount of light equal to or above a user-selected input amount;
the fluid detector system configured to produce a second signal when the second wall directs the light beam away from the light detector by refraction and/or reflection and when the light detector detects an amount of light below the user-selected input amount, 
wherein the user-selected input amount is a threshold that is compared to an output from the light detector.
However, Gao teaches a system for detecting the fluid levels in a surgical cassette of an ophthalmic surgical system [0001]. The system includes a surgical console (100) having a cassette receiver to receive the surgical cassette [0006]. The system for fluid level detection employs a light source (200) that produces light at various vertical points along the cassette and a linear sensor array (206) that detects the light being emitted from the light source [0036, 0037]. The light source and sensor 
Given the teachings of Gao, it would have been obvious to one of ordinary skill in the art to modify the system of Angelini to have a console with a cassette receiver, since Angelini discloses a machine for use with a surgical cassette for ophthalmic surgery and a console would be required to work with the cassette in order for the system of Angelini to be functional. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the machine of Angelini to include the fluid detection system as taught by Gao, since doing so would effectively help determine the amount of remaining fluid for the procedure and fluid flow characteristics required for a variety of ophthalmic surgical procedures [0005].

However, Jung teaches a fluid level sensing system (30) wherein a light emitter (50) is configured to produce a light beam having light rays (73, 74, 75, 76) spread across a divergence angle (at least Fig. 2), wherein the light emitter includes a first aperture (source baffle assembly 52) that limits the divergence angle (at least Fig. 2); and the light detector (60) includes a second aperture (receiver baffle assembly 62) that limits an amount of light from the light emitter that reaches the detector (at least Fig. 2).
Given the teachings of Jung, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the light emitter and light detector of the eye surgery system of Angelini in view of Gao and Jursich to include a first aperture for the light emitter and a second aperture for the light detector, since doing so would effectively prevent false signals caused by overlapping light beams that can reach more than one light detector (col. 2, lines 24-36, 51-56; col. 6, lines 23-25).
Regarding claim 2, Angelini in view of Gao and Jung discloses the system of claim 1 and wherein Gao further teaches wherein the light emitter produces radiation in the infrared, visible, and/or ultraviolet wavebands [0036 -– LED lights are available across visible, ultraviolet and infrared wavelengths].
Given the teachings of Gao, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Angelini in view of 
Regarding claim 3, Angelini in view of Gao and Jung discloses the system of claim 1 and wherein Gao further teaches wherein the light emitter directs the light along a light path, wherein the first wall is at a first angle relative to the light path, and wherein the second wall is at a second angle relative to the first wall (Fig. 4), and wherein the container is configured so that when no surgical fluid is disposed in the volume portion the light is refracted from the first wall into the volume portion and proceeds through the second wall and to the detector [0037].
Given the teachings of Gao, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Angelini in view of Gao and Jung with the configuration of the first and second wall with respect to the light emitter such that light is refracted and is received by the detector when no surgical fluid is present, since doing so would effectively provide the system with the ability to sense the level of fluids in a surgical cassette [0001]. 
Regarding claim 4, Angelini in view of Gao and Jung discloses the system of claim 3 and wherein Gao further teaches wherein the light path from the first wall proceeds, when the surgical fluid is disposed in the volume portion, away from the detector so that a reduction of the light at the detector defines the second signal [0037].
Given the teachings of Gao, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Angelini in view of Gao and Jung to have the light path from the light emitter proceed away from the light 
Regarding claim 5, Angelini in view of Gao and Jung discloses the system of claim 4 and wherein Gao further teaches wherein the light from the first wall into the surgical fluid proceeds along the path to the second wall at a sufficient angle relative to the second wall that the light is reflected by a surface of the second wall (Fig. 2) [0037].
Given the teachings of Gao, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Angelini in view of Gao and Jung to have the light from the first wall into the surgical fluid proceed along the light path to the second wall at a sufficient angle relative to the second wall so that the light is reflected by the second wall, since doing so would effectively provide the system with the ability to sense the level of fluids in a surgical cassette [0001]. 
Regarding claim 6, Angelini in view of Gao and Jung discloses the system of claim 3 and wherein Gao further teaches wherein the first wall has first (Gao, Fig. 4; near 216) and second parallel surfaces (Gao, Fig. 4; near 230) so that the path of the light refracted into air in the volume portion is parallel to the path of the light from the emitter (Gao, Fig. 4), wherein the first wall is at a first oblique angle relative to the path from the emitter (Gao, Fig. 4), and wherein the second wall has first (Gao, Fig. 4; near 232) and second parallel surfaces (Gao, Fig. 4; near 218) and is at a second oblique angle relative to the path of the light through the air (Gao, Fig. 4), the second angle complementary to the first angle so that the path of the light from the second wall is substantially coaxial with the path of light toward the first wall when no surgical fluid is in the volume (Gao, Fig. 4).

Regarding claim 7, Angelini in view of Gao and Jung discloses the system of claim 2 and wherein Gao further teaches wherein the second signal corresponds to a condition in which the volume portion contains fluid and the first signal correspond to a condition in which the fluid volume contains only a gas [0037].
Given the teachings of Gao, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Angelini in view of Gao and Jung with the first and second signals, since doing so would effectively provide the system with the ability to sense the level of fluids in a surgical cassette [0001].
Regarding claim 11, Angelini in view of Gao and Jung discloses the system of claim 1 and wherein Gao further teaches a system wherein the light detector (206) is positioned in a housing (125) [0034 – cassette receiver 125 can include sensor arrays, therefore, the cassette receiver provides a housing for the sensor arrays].
Given the teachings of Gao, it would have been obvious to one of ordinary skill in the art at the time of the invention at the time of the invention to further modify the system of Angelini in view of Gao and Jung with a housing for a light detector, since doing so would effectively help determine the amount of remaining fluid in the surgical 
Claim 11 differs from the teachings above in requiring that the second aperture is formed in the housing.
However, Jung teaches a fluid level sensing system (30) having a housing (col. 4, lines 2-8 – surgical console receives cassette, therefore, the surgical console has a housing) with apertures (baffle 62) formed in the housing for light detectors (at least Fig. 2; col. 4, lines 33-36, col. 5, lines 8-11).
Given the teachings of Jung, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Angelini in view of Gao and Jung with a housing having an aperture for a light detector, since doing so would effectively ensure that the light detector primarily responds only to light coming directly into it to prevent false signals (col. 6, lines 23-25).
Regarding claim 12, Angelini in view of Gao and Jung discloses the system of claim 11 and wherein Jung further teaches a fluid level sensing system (30) comprising a bore (Fig. 2; bore near 57) formed in the housing (col. 4, lines 2-8 – surgical console receives cassette, therefore, the surgical console has a housing; col. 4, lines 33-37 – LED assembly is mounted within surgical console, LED assembly 50 comprises source baffle assembly 52 and LEDs 53-56), the bore leading from the aperture to the detector (at least Fig. 2) to prevent false signals (col. 4, lines 33-36, col. 5, lines 8-11).
Given the teachings of Jung, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Angelini in view of Gao and Jung with a housing including a bore that leads from the aperture to the 
Regarding claim 13, Angelini in view of Gao and Jung discloses the system of claim 12 and wherein Jung further teaches a fluid level sensing system (30) wherein the light emitter (50), the first aperture (source baffle 52), the second aperture (receiver baffle 62), and the detector (60) are aligned with an axis of the bore (at least Fig. 2; col. 2, line 60 – col. 3, line 9) to prevent false signals (col. 4, lines 33-36, col. 5, lines 8-11).
Given the teachings of Jung, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Angelini in view of Gao and Jung with the light, first and second apertures and detector to be aligned with an axis of the bore, since doing so would effectively ensure that the light detector primarily responds only to light coming directly into it to prevent false signals (col. 6, lines 23-25).
Regarding claim 14, Angelini discloses an eye surgery system comprising:
a machine to be used with a cassette [0011, 0024], a volumetric pump drive (1), and a vacuum source (11), and a fluid detector system comprising a light emitter and a light detector;
a cassette body (Fig. 2) including an aspiration fluid network (Fig. 2 – components within cassette) mounted to the cassette body, the aspiration fluid network including a holding tank (15) mounted to support surfaces of the cassette body, the aspiration fluid network configured to draw aspiration fluid into the holding tank by coupling the holding tank with the vacuum source of the console when the cassette body is received by the receptacle [0045], wherein:

Angelini fails to disclose wherein the system comprises a console having a cassette receptacle, and a fluid detector system comprising a light emitter and a light detector; and wherein the fluid detector system is configured to produce a first signal and a second signal; the fluid detector system is configured to produce a first signal when the light beam transmits through the first wall, the volume portion, the second wall, and into the light detector and when the light detector detects an amount of light equal to or above a user-selected input amount; the fluid detector system is configured to produce a second signal when the second wall directs the light beam away from the light detector by refraction and/or reflection and when the light detector detects an amount of light below the user-selected input amount, wherein the user-selected input amount is a threshold that is compared to an output from the light detector.
However, Gao teaches a system for detecting the fluid levels in a surgical cassette of an ophthalmic surgical system [0001]. The system includes a surgical console (100) having a cassette receiver to receive the surgical cassette [0006]. The system for fluid level detection employs a light source (200) that produces light at various vertical points along the cassette and a linear sensor array (206) that detects the light being emitted from the light source [0036, 0037]. The light source and sensor array work together to determine the level of fluid in a surgical cassette based on whether the sensor array detects a light beam [0037]. An electronic circuit compares the output of the sensory array such that a transition between an "ON" signal and an “OFF” signal marks the fluid level within the surgical cassette [0038]. The “ON” signal 
Given the teachings of Gao, it would have been obvious to one of ordinary skill in the art to modify the system of Angelini to have a console with a cassette receiver, since Angelini discloses a machine for use with a surgical cassette for ophthalmic surgery and a console would be required to work with the cassette in order for the system of Angelini to be functional. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the machine of Angelini to include a fluid detection system, since doing so would effectively help determine the amount of remaining fluid for the procedure and fluid flow characteristics required for a variety of ophthalmic surgical procedures [0005].
Claim 14 differs from the teachings above in requiring the light detector is positioned in a housing which includes an aperture that limits an amount of light from the light emitter that reaches the detector, the housing including a bore which leads from the aperture to the detector.

Given the teachings of Jung, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the light detector of the eye surgery system of Angelini in view of Gao to include a light detector positioned in a housing which includes an aperture limiting the amount of light from the light emitter that reaches the detector and wherein the housing comprises a bore leading from the aperture to the detector, since doing so would effectively prevent false signals caused by overlapping light beams that can reach more than one light detector (col. 2, lines 24-36, 51-56; col. 6, lines 23-25).
Regarding claim 15, Angelini in view of Gao and Jung discloses the system of claim 14 and wherein Jung further teaches a fluid level sensing system (30) wherein the light emitter (50), the aperture (receiver baffle 62), and the light detector (60) are aligned with an axis of the bore (at least Fig. 2; col. 2, line 60 – col. 3, line 9) to prevent false signals (col. 4, lines 33-36, col. 5, lines 8-11).
Given the teachings of Jung, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Angelini in view of Gao and Jung with the light, first and second apertures and detector to be aligned with an axis of the bore, since doing so would effectively ensure that the light detector 
Regarding claim 16, Angelini in view of Gao and Jung discloses the system of claim 14 and wherein Jung further teaches a fluid level sensing system (30) that angles a light emitter (53, 53, 55, 56) within a bore (Fig. 2, bore near 57) to produce a nominal angle of light transmission to reject anomalous signals (col. 3, lines 8-17), so the detector will only pick up light that is coming directly into it to prevent false signals (col. 6, line 23-38).
Given the teachings of Jung, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the appropriate length of the bore, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Furthermore, doing so would effectively prevent the possibility of false signal due to cross feed from other light sources. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelini in view of Gao, Jung, and further in view of Tauber, et al. (USPN 4,286,464), hereinafter Tauber.
Regarding claim 8, Angelini in view of Gao and Jung discloses the system of claim 1, but fails to disclose wherein the divergence angle is about 20 degrees.
However, Tauber teaches an optical fluid level monitor (10) wherein a light emitter (28) is configured to produce a ± 15 cone of emitted light to prevent lateral scatter and produce a narrow angle of reflected light, so detector will only pick up light 
Given the teachings of Tauber, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the light emitter of Angelini in view of Gao and Jung to produce a light beam with a divergence angle of about 20 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Furthermore, doing so would effectively prevent the possibility of false signal due to cross feed from other light sources.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Response to Arguments
Applicant's arguments filed December 17, 2020 regarding the rejection of claims 1, 14 and their dependents over Angelini in view of Gao and Jung have been fully considered but they are not persuasive. Applicant asserts that Gao does not teach a fluid detection system that produces a first signal in response to an amount of light entering a light detector that is equal to or above a user-selected input amount and a second signal in response to an amount of light entering a light detector that is below a user-selected input amount (Remarks, pgs. 7-8 for claim 1 and pgs. 9-10 for claim 14). However, Gao does disclose producing a first signal and a second signal in response to varying amounts of light entering a light detector. Paragraphs [0047-0049] of Gao discloses a method of how the fluid level in a chamber is determined. Paragraph [0048] in particular discloses that the “linear sensor array receives some portion of the light projected by the light sources and outputs a signal indicating the amount of light received at various portions of the sensor array” (emphasis added). The signal outputs indicating the amount of light received at the different portions of the linear sensor array are compared with a threshold to determine if those portions of the linear sensor are in a first state (e.g. associated with air) or a second state (e.g. associated with the fluid) [0048] and as recited in paragraph [0038] as an “ON” state associated with air and an “OFF” state associated with the liquid. The transition between “ON”/first state and “OFF”/second state portions marks the fluid level in the cassette. 
In other words, Gao discloses that the light sensor array produces a signal indicating the amount of light received from the light source. The signal (amount of light received) is used to determine whether enough light has entered the light sensor array to indicate the presence/absence of air or the presence/absence of fluid. The determination is used to help the electronic circuit indicate the fluid level of the cassette, wherein all this information must be transmitted through various parts of the circuit in order to produce the resulting fluid level information. Furthermore, the “predetermined threshold can also be adjusted to compensate for” various elements that may affect the light sensor array signaling [0039]. Therefore, it is clear that Gao discloses a fluid detector system that is capable of producing a first signal according to an amount of light equal to or above a user-selected threshold and is also capable of producing a second signal according to an amount of light below a user-selected threshold, as required by the claims.
Applicant’s arguments, with respect to the rejection of claims 1, 14 and their dependents over Angelini in view of Jung have been fully considered and are . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662.  The examiner can normally be reached on Monday, Tuesday and Wednesday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WL/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783